Barnard, P. J.:
Martha Guyon died in 1859, leaving a last will and testament whereby she made a bequest in tbe following language:
“ Third, I direct my executors hereafter named, to invest and keep invested out of my estate tbe sum of $2,000, and to apply tbe increase thereof to tbe support of my nephew, George B. Seguine, during tbe full term of bis natural life, and at and upon tbe decease of said George B. Seguine, I direct tbe said sum of $2,000 so to be invested as aforesaid, to be paid in equal parts to Mary Jane Guyon, wife of Peter Guyon; Martha Jane Guyon, wife of John Wesley Guyon, and Helena Seguine, children of said *398George B. Seguine and Martha Guyon, daughter of said Peter Guyon.” 'Martha Guyon died before George B. Seguine and respondents are her administrators. The executors of Martha Guyon by whose will the legacy was given claim, that Martha Guyon, daughter of Peter Guyon, had no vested interest in the legacy and that none passed to her personal representatives.
The legacy became vested at the death of the testatrix. The words “and at and upon the‘decease of said George B. Seguine,” and similar words have uniformly been held to indicate the time when the legacy shall take effect in possession and not to make a contingency. This effect has been given to the words “ then and when,” which was held to refer to death of testator (3 R., 19), “ shall go to such of them as shall be living,” refers to death of testator. “After the death,” held not to fix time of vesting (Stones v. Heurtly, 1 Ves., Sr., 165), “ when and so soon as ” a devisee should attain twenty-four years of age, held to give a vested estate where the devisee died before arriving at that age (3 Term R., 41). A bequest of income for life of £1,000 and after her decease (as life tenant) bequest to five sisters — held that the interest of each vested at death of testatrix. (Roebuck v. Dean, 2 Ves., Jr., 265.) Many similar cases are cited in Moore v. Dyons (25 Wend., 119), and the same principle is applied in Livingston v. Greene (52 N. Y., 118).
The decree of the surrogate should be affirmed, with costs.
Gilbert and Dykman, J J., concurred.
Order affirmed, with costs and disbursements.